Title: From James Madison to Henry Lee, 18 December 1791
From: Madison, James
To: Lee, Henry


My Dear sir
Philada. Decr. 18th 1791
I have received your favor of the 8th & handed to Freneau the subscriptions inclosed for him. His paper in the opinion here justifies the expectations of his freinds and Merits the diffusive circulation they have endeavoured to procure it.

I regret that I can administer no balm to the wound given by the first report of our western disaster. You will have seen the official account which has gone into all the Newspapers. It does not seem to contain any of the saving circumstances you are so anxious to learn. The loss of blood is not diminished, and that of impression, is as great as the most compleat triump[h] of the savages can render it. The Measures planning for the reparation of the calamity are not yet disclosed. The suspected relation of Indian hostility to the Western Posts, became here as with you, a subject of pretty free conversation. Mr. Hammond has officially disavowed by authority from his court the imputation of encouraging those hostilities through the Government of Canada. He has also contradicted on his personal conviction, the allegations of like countenance to the hostile proceedings of Bowles in the southern quarter. Nothing is yet public with respect to his general communications with the Executive. Major Thomas Pinkney is to be Minister at London.
The representation-bill is still on hand. The Senate after detaining it a considerable time, and trying sundry improper expedients for making out a ratio of a different aspect, from the simple and obvious one proposed to them, at length agreed by the casting voice of the Chair to alter the ratio of 1 for 30,000 to 1 for 33,000. The H. of Reps. disagreed tho, by a bare majority only. The Senate have insisted, and tomorrow will decide the eventual temper of the H. of Reps. on the subject. Should they be firm enough to adhere, the Senate will probably recede. Should a conference be proposed I auger unfavorably of the issue. The chance will be much bettered if Col. Lee who we hear is on the road, should arrive in time. Whatever the decision of the House of Reps. may be, it will turn on very few votes—possibly on that of the chair.
On the Subject of the Great Falls, I insist that you do not sacrifice or risk the prospect on my account. Your honor cannot forbid, whilst my poverty continues to require, that you transfer your freindly purpose from me to some other freind, whose resources will better correspond with it. Mine cannot be relied on, and I should be particularly unhappy at being accessary to the damage of one who had been so anxious to be instrumental to my advantage.
Let me beg you to reconsider your resolution, and not to let me stand in the way of your Success, which I ought to wish much more on your account, than on my own—being on this occasion under particular obligations to you—and on all your affectionate freind
Js Madison jr
